Contrary to the defendant’s contention, the People satisfied their initial burden of establishing the reasonableness of the *792police conduct and the lack of any undue suggestiveness in the pretrial identification procedure (see, People v Chipp, 75 NY2d 327, 335, cert denied 498 US 833; cf., People v Jones, 157 AD2d 487). Since the defendant failed to similarly bear his burden of proving that the procedure was unduly suggestive, the Supreme Court properly denied the branch of his motion which was to suppress the identification testimony (see, People v Chipp, supra). Copertino, J. P., Pizzuto, Friedmann and Mc-Ginity, JJ., concur.